FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                      July 11, 2008
                      UNITED STATES COURT OF APPEALS
                                                                  Elisabeth A. Shumaker
                                    TENTH CIRCUIT                     Clerk of Court



 LAWRENCE M. JACKSON,

          Petitioner - Appellant,
                                                       No. 08-4040
 v.                                            (D.C. No. 2:05-CV-00365-DB)
                                                         (D. Utah)
 CLINT FRIEL, Warden,

          Respondent - Appellee.


                                ORDER
                 DENYING CERTIFICATE OF APPEALABILITY


Before TACHA, KELLY, and McCONNELL, Circuit Judges.


      Lawrence Jackson, a state inmate appearing pro se, seeks a certificate of

appealability (“COA”) to appeal the district court’s denial of his motion for a

temporary restraining order against the prison. This motion was filed while his

habeas corpus petition under 28 U.S.C. § 2254 is pending before the district

court. * The district court denied the motion for a temporary restraining order, and

this appeal followed.



      *
        A review of the district court docket sheet reveals that though at issue in
September 2005, the habeas petition remains pending. In September 2007, the
magistrate judge issued an order to show cause why the matter should not be
dismissed for failure to prosecute. Both Mr. Jackson and the State objected on
the grounds that the petition was ready for a ruling.
      In his motion seeking a COA, Mr. Jackson argues that a temporary

restraining order is necessary to require the prison to adequately care for his

medical needs. However, conditions-of-confinement claims by a state inmate

generally must be brought in a civil rights complaint under 42 U.S.C. § 1983

rather than in a habeas petition. See Rael v. Williams, 223 F.3d 1153, 1154 (10th

Cir. 2000). The district court’s resolution of this motion is not reasonably

debatable among jurists given the procedural vehicle. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003).

      We DENY a COA, DENY all pending motions, and DISMISS the appeal.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-